Case 1:20-cr-00272-PKC Document 124 Filed 12/29/20 Page 1 of 1 PageID #: 1137

                                                    U.S. Department of Justice


                                                    United States Attorney
                                                    Eastern District of New York
MEC.mec                                             271 Cadman Plaza East
F. #2015R00524                                      Brooklyn, New York 11201



                                                    December 29, 2020

By ECF

The Honorable Pamela K. Chen
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

              Re:     United States v. Donal O’Sullivan et al.
                      Criminal Docket No. 20-272 (PKC)

Dear Judge Chen:

               I write to inform the Court that I have previously submitted paperwork to
retire from the United States Attorney’s Office effective December 31, 2020. I will no
longer appear for the government in this matter after that date. It has been a privilege to
appear before your Honor and the other Judges of the Eastern District of New York.

                                                    Respectfully submitted,

                                                    SETH D. DUCHARME
                                                    Acting United States Attorney

                                            By:      /s/Martin E. Coffey
                                                    Martin E. Coffey
                                                    Assistant U.S. Attorney
                                                    (718) 254-6157

cc:    Counsel of Record
